Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karri (US 2009/0033428).
Regarding claims 1 and 11, Karri discloses an oscillator (Figures 1-11), comprising: a resonant circuit (L300 and C300, D300, D302 and C302 shown in 30), configured to generate an oscillator signal; a first cross-coupled transistor (M302, M304; M306, M308), coupled to the resonant circuit; and a power supply circuit (Vcc, M300 and 34), configured to supply a power supply signal (Vcc) for the first cross-coupled transistor (M302 and M304) based on a first voltage (Vcc) and a second voltage (Vtemp ¶[0043]), wherein the first voltage is a power supply voltage (Vcc), and the second voltage is a voltage generated by an external sensing circuit (Vtemp or PTAT voltage implies a signal from an external sensing circuit) and further a radio frequency circuit (¶[0005]).  
Regarding claims 2 and 12, Karri discloses the oscillator wherein the first voltage is a fixed voltage, and the second voltage is a variable voltage (depend on temperature variation).  
Regarding claims 3 and 13, Karri discloses the oscillator wherein the power supply signal supplied by the power supply circuit (Vcc implies the power supply circuit) is a voltage signal or a current signal.  
Regarding claims 4 and 14, Karri discloses the oscillator wherein when the power supply signal is the voltage signal, the power supply circuit comprises an adder (34 and M300 adding the two signals), and wherein the adder is configured to add the first voltage and the second voltage to obtain the voltage signal (drain voltage of M300).  
Regarding claims 5 and 15, Karri discloses the oscillator wherein when the power supply signal is the current signal, the power supply circuit comprises a power supply metal oxide semiconductor (MOS) transistor (M300), and wherein a source of the power supply MOS transistor is configured to receive the first voltage, a gate of the power supply MOS transistor is configured to receive the second voltage (via 34), and a drain of the power supply MOS transistor is configured to output the current signal (drain current output of M300).  
Regarding claims 6 and 16, Karri discloses the oscillator wherein: the external sensing circuit is configured to generate the second voltage based on a temperature (¶[0043]) 
Regarding claims 7 and 17, Karri discloses the oscillator (Fig 3) wherein: the first cross-coupled transistor comprises a first MOS transistor (M302) and a second MOS transistor (M304); a source of the first MOS transistor and a source of the second MOS transistor are coupled to a first node (top node of M302 and M304); a gate of the first MOS transistor, a drain of the second MOS transistor, and a first terminal (right side) of the resonant circuit are coupled to a second node (right side node); a drain of the first MOS transistor, a gate of the second MOS transistor, and a second terminal (left side) of the resonant circuit are coupled to a third node (left side node); and the first node is configured to receive the power supply signal (Vcc).  
Regarding claims 8 and 18, Karri discloses the oscillator wherein: the oscillator further comprises a second cross-coupled transistor (M306 and M308); the second cross-coupled transistor comprises a third MOS transistor (M306) and a fourth MOS transistor (M308); a source of the third MOS transistor and a source of the fourth MOS transistor are coupled to a fourth node (bottom node of M306 and M308); a gate of the third MOS transistor, a drain of the fourth MOS transistor, and the first terminal of the resonant circuit are coupled to the second node; a drain of the third MOS transistor, a gate of the fourth MOS transistor, and the second terminal of the resonant circuit are coupled to the third node; and the fourth node is coupled to a positive terminal or a negative terminal of a power supply.  
Regarding claims 9 and 19, Karri discloses the oscillator wherein: the resonant circuit comprises an inductor (L300), a first varactor (C300, D300), a second varactor (C302, D302), and a switched capacitor array (“Varactors C300 and C302 may comprise a plurality of varactors in series or parallel  to accommodate a desired tuning range” in ¶[0041] implies using a switched capacitor array); two terminals (left and right of L300) of the inductor are coupled to the second node and the third node; one terminal of the first varactor is coupled to one terminal of the second varactor; another terminal of the first varactor and another terminal of the second varactor are respectively coupled to the second node and the third node; and two terminals of the switched capacitor array are coupled to the second node and the third node (implied using a switched capacitor array).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Karri in view of Tarng (2009/0134947).
Regarding claims 10 and 20, as noted above, Karri discloses the oscillator or the oscillator-based apparatus except a digital-to-analog converter, configured to convert the digital voltage into an analog voltage to obtain the second voltage when a voltage generated by the external sensing circuit is a digital voltage, convert the digital voltage into an analog voltage, to obtain the second voltage.  As well known in the art, Tarng shows a DAC converting digital signal to analog signal, Fig 3 of Karri shows Vtemp or PTAT signal (¶[0045]) as an analog signal implying a DAC is required when an external sensing circuit is digital. Therefore, it would have been obvious to one of ordinary skill in the art to use a DAC with a digital external sensing circuit because a DAC is required for the circuit of Karri.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Chang whose telephone number is (571)272-1759. The examiner can normally be reached M-F 7:00- 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH CHANG/Primary Examiner, Art Unit 2849